U.S. Bank, N.A. v Imtiaz (2021 NY Slip Op 05888)





U.S. Bank, N.A. v Imtiaz


2021 NY Slip Op 05888


Decided on October 27, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2017-10733
 (Index No. 600593/15)

[*1]U.S. Bank, N.A., etc., respondent,
vMisbah Imtiaz, appellant, et al., defendant.


Kupillas Unger & Benjamin, LLP, Great Neck, NY (Jeffrey Benjamin of counsel), for appellant.
Gross Polowy, LLC, Westbury, NY (Stephen J. Vargas of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Misbah Imtiaz appeals from an order of the Supreme Court, Suffolk County (Howard H. Heckman, Jr., J.), dated August 3, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike her answer, and for an order of reference, and denied that defendant's cross motion pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against her.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated August 3, 2017, must be dismissed because the right of direct appeal therefrom terminated with entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the separate appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; U.S. Bank, N.A. v Imtiaz, ____ AD3d _____ [Appellate Division Docket No. 2019-07525; decided herewith]).
MASTRO, J.P., AUSTIN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court